The opinion of the court was delivered by
Gummere, Chief Justice.
The fifty-eighth section of the Eevision of “An act concerning railroads” (Pamph. L. 1.903, p. 074), provides that all actions accruing from injuries to persons caused by the wrongful act, neglect or default of any railroad company owning or operating any railroad within this state shall be commenced and sued within two years next after the cause of action accrued, and not after; that actions by an executor or administrator for injuries causing the death of the testator or intestate shall be commenced and sued within one year next after the death, and not after; that all actions for injury done to any property by fire communicated by an engine of any railroad company on any railroad within this state shall be commenced and sued within one year after the cause of action accrued, and not after. That part of ttie section which requires actions brought by an executor or administrator for injuries causing the death of his testator or intestate to be commenced within a year after death accrues was first engrafted upon the statute at the time of the Eevision. The other portions of the section were first enacted in 1881. Pamph. L., p. 257. At the time of the enactment of the Eevision there was upon the statute book an act entitled “An act to provide for the recovery of damages in cases where the death of a person is caused by wrongful act, neglect or default” (Gen. Slat., p. 1188), by which it was provided that every action brought by the personal representative of a decedent for the recovery of such damages should be commenced within twelve calendar months *480after his death. In 1907 the legislature amended -this provision of the Death act by providing that “Every such action shall be commenced within twenty-four calendar months after the death of such deceased person.” Pamph. L., p. 387. The question for determination is whether this amendment operates to repeal the one year limitation contained in section 58 of the act concerning railroads.
That the legislature had some purpose in view when in the year 1903 they added to section 58 of the Railroad law the clause requiring actions by an executor or administrator for injuries causing the death of his testator or intestate to be brought within one jrear, must.of course be conceded. That they were not thereby providing for a different period of limitation in actions of this character when brought against railroad companies from that then existing in suits brought against individuals or corporations other than railroad companies, must also be conceded, for the period named is the same as that expressed in the Death act as- it stood at the time. That they were not creating a new liability against railroad companies is equally apparent, for the clause deals with existing, rights of action. What then was the legislative purpose? We can conceive of none other than this: That in dealing with the matter of liability for causes of action arising under the Death act, and for those other causes of action specified in the fifty-eighth section of the Railroad act, railroad companies should be considered as a separate and distinct class not to be affected by changes in the general laws of the state regulating the periods in which such actions should be begun against tort-feasors unless in the legislation making such changes the intent to include them within its scope should be expressed. Looking at the amendment to the Death act of 1907 to discover whether such an intent is there exhibited we find words indicative thereof conspicuously absent. Not only is there no reference therein to section 58 of the Railroad act, but the amendment contains no words of repealer whatever. This latter fact is especially significant, for where no repealing words are inserted in a later act a strong presumption arises that no. repeal was intended. Me*481Neely v. Woodruff, 1 Gr. 352; Plumb v. Lugar, 20 Vroom 557; Arzonico v. Board of Education, 46 Id. 22.
A similar question to that now under consideration was before tiiis court in the case of Vail v. Easton and Amboy Railroad Co., 15 Vroom 237. The charter of the defendant company provided that suits brought against it to recover damages by fire alleged to have been caused by its negligence should be commenced ■within a year after the cause of action arose. Plaintiff sued to recover damages so sustained, but did not bring his action within the year. Our statute of limitations had been revised and re-enacted subsequent to the date of the defendant company’s charter, and in its revised form contained a repealer of all acts and parts of acts repugnant thereto. The matter is thus dealt with in the opinion: “The contention in substance is this: That the limitation in the defendant’s charter giving but the period of one year for the bringing of an action on the case is inconsistent with the clause in the general act (Statute of Limitations) which, with respect to all actions on the ease, extends such period to six years. But the fallacy in this reasoning consists in the assumption that those laws are repugnant to each other. According to the well settled legal intendment they do not relate to the same subject-matter and therefore cannot be inconsistent. They do not relate to the same subject-matter because the classes of cases embraced in the general law do not involve the class of cases comprehended by the special law. This has been repeatedly decided by this court * * * and this rule of construction is quite decisive on the point.” The decision controls the present case, for although the provision appealed to by the defendant in that case was contained in a special charter while that upon which the defendants rely in the case now before us is contained in a general law, this does not create a variant condition so far as the question involved is concerned. The provision in the act concerning railroads, although general in the constitutional sense, is nevertheless special in this respect, that it only applies to a particular class, viz., railroad companies. By it the cases designated therein were taken out of the operation of other *482statutes of limitation which theretofore affected them. After that was done they were no longer embraced in the class of cases covered by those statutes and consequently could not be affected by changes subsequently made in them.
We hold, therefore, that both upon principle and authority the provision of the fifty-eighth section of the Railroad act was not repealed or affected by the amendment to the Death act passed in 1907.
The defendants are entitled to judgment on the demurrer.